DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments/arguments filed on 1/26/22. Claims 1 – 20 are pending in the current application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Gadher et al. (U.S. 2013/0184070). 
Regarding claims 1, 10, and 19, Gadher discloses a method comprising accessing gameplay behavior of a target set of players for which custom game content is to be generated, (“the systems and methods monitor the player behavior in real-time and then offers game content to match, track or reflect the behavior and even mood of the player at or near that particular instant in time”, par. 0007), the gameplay information comprising a plurality of parametric values respectively corresponding to a predefined plurality of parameters for gameplay in a computer-implemented game, (“Methods and systems for providing automated discovery of gaming preferences are provided. The gaming preferences can then be used to assemble individualized recommendations of suitable games for a player”, par. 0023), in an automated process that is performed using one or more computer processors, (“automatic discovery of gaming preferences are shown in FIG. 1. These include a central system 12 having a gaming server 14 and a recommendation server”, par. 0024), configured therefor and that is based at least in part on the gameplay information, (“Game play data may be collected from the gaming devices 20a, 20b, . . . 20n and sent through the network 18 infrastructure back to the central system”, par. 0024), performing an automated content generation procedure that produces configuration data defining respective custom values for a plurality of configurable features of a unit of gameplay, (“Methods and systems for providing automated discovery of gaming preferences are provided. The gaming preferences can then be used to assemble individualized recommendations of suitable games for a player”, par. 0023), wherein the content generation procedure comprises a sequence of configuration stages in which the configuration data is progressively populated with custom values for respective configurable features of the unit of gameplay, (“In one embodiment a two stage hierarchical training process is employed. The analytic module 38 generates a gaming and behavior model. The model includes a number of clusters where each cluster represents a set of game features. Suitable game features are described throughout this disclosure. Groups of clusters may be assembled and assigned to particular gaming trends or behaviors”, par. 0033). 
Regarding claims 2, 11, and 20, Gadher discloses receiving a current version of a predefined data structure for the configuration data; based at least on the respective parametric value in the gameplay information for a predefined linked parameter, determining a custom value for a particular one of the plurality of configurable features of the unit of gameplay; and incorporating the custom value for the particular configurable feature in the data structure, thereby updating the current version of the data structure such that it includes the custom value for the particular configurable feature, (“the system may continually monitor, collect data, and update a current game player's previously-determined game player type. In one embodiment, the step of determining the at least one game player type for the current game player includes factoring and/or updating a previously identified game player type”, par. 0058). 
Regarding claims 3 – 6 and 12 - 15, Gadher discloses wherein, in one or more of the configuration stages, determination of the custom value for the respective configurable feature is based at least in part on the respective custom values incorporated in the current version of the data structure in one or more preceding configuration stages, (“In one embodiment a two stage hierarchical training process is employed. The analytic module 38 generates a gaming and behavior model. The model includes a number of clusters where each cluster represents a set of game features. Suitable game features are described throughout this disclosure. Groups of clusters may be assembled and assigned to particular gaming trends or behaviors”, par. 0033).
	Regarding claims 7 and 16, Gadher discloses wherein the gameplay information comprises a player model that defines a vector in a multidimensional parameter space defined by multiple gameplay parameters as coordinate dimensions, the vector being represented by a corresponding set of parametric values generated based on historical gameplay by the target set of players for the respective gameplay parameters, (“As shown in FIG. 3, the play data may be represented using a window style or other graphical approach which includes a variety of different "game features" (FIG. 3, y-axis, f0 . . . fn). In one embodiment, data for 28 different game features is tracked for each session”, par. 0027). 
	Regarding claims 8 and 17, Gadher discloses wherein the unit of gameplay is a game level, the configuration data defining a level generation file consumable by a game engine to implement the game level on a client device, (“the system may request and receive feedback from the game player related to the player's rating of the recently played game”, par. 0062). 
	Regarding claims 9 and 18, Gadher discloses wherein the plurality of parametric values of the gameplay information are normalized to a common value range, (“systems and methods are provided for automated identification of gaming preferences and presentation of a customized set of games to a player based on the identified gaming preferences”, par. 0002). 
	Response to Arguments
	Applicant's arguments filed on 1/26/22 have been fully considered but they are not persuasive. Regarding claims 1, Applicants argue that “at least some claim elements of Claim 1 are not taught by Kumar, and it is therefore submitted that Claim 1 is therefore novel over Kumar”. More specifically, it is argued that “The distinction between, based on player behavior, suggesting existing content (as in Kumar) and generating content with custom value (consistent with claim 1) is fundamental”. The Examiner respectfully disagrees. Gadher, (Kumar), discloses systems and methods allow gaming machines to dynamically and in real time predict and offer game content that satisfies the real player experience, (par. 0006), wherein Gadher further discloses that the systems and methods monitor the player behavior in real-time and then offers game content to match, track or reflect the behavior and even mood of the player at or near that particular instant in time, (par. 0007), wherein the Examiner views these as being equivalent to the claimed automated content generation. Therefore, the Examiner maintains that Gadher anticipates the present invention as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715